Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims presented for examination: 1-23

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/23/2019 and 03/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3.	The title of the invention was too long.  The title should be around 7 words.

Allowable Subject Matter
4.	Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 1 and 12, cited reference(s) VENKATA NAGA RAVI alone or in combination fail to disclose or suggest “obtaining, at an electronic computing device, incident information identifying an incident location associated with an incident and time of occurrence of the incident; identifying, at an electronic computing device, at least one communication device located within a predetermined geographical area relative to the incident location during a time of occurrence of the incident; generating, at the electronic computing device, a concatenated string as a function of a first identifier associated with the incident and a second identifier associated with the at least one communication device; and transmitting, at the electronic computing device, an electronic message including the concatenated string to the at least one communication device, the electronic message including a link to enable the concatenated string to be attached to one or more social media posts including incident-specific social media content posted via the at least one communication device on at least one of a plurality of social media networks.”
Dependent claims 2-11 and 13-23 are allowed under the same reason as to claims 1 and 12.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154